Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 14, the termof “selected dimension” renders the scope of the claims vague and indefinite, since it is not ascertainable as to what the “elected dimension” would be. In claim 11, there is no antecedent basis for “a starch material present in the pelleting material. In claims 12 and 22, there is no antecedent basis for “elemental sulfur, urea, and wax present in the pelleting material”. In claim 7, the recitation of “selected from…and” is improper Markush or alternative terminology. In claims 12, 22 and 25, the recitation of “at least one of…and” is improper Markush or alternative terminology 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, 13 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over MARLER (US 2009/0188290) in view of either DeWaard et al (US 2019/0119179) or Drake, III (US 2006/0288749). MARLER discloses a method for heating chicken manure and forming pellets. (See Paragraphs [0046], [0048] and [0049].) MARLER teaches in Paragraph [0089] that the feedstock is heated for at least 30 minutes at a temperature of not more than 275 F. The difference between the process disclosed by MARLER, and that recited in claims 1-7, 10, 12, 13 and 23-28, is that MARLER does not disclose that the chicken manure should include pathogens. DeWaard et al and Drake, III both disclose that manure contains pathogens. (See Paragraph [0005] of Drake, III and Paragraphs [0010] and [0011] of DeWaard et al.) It would be obvious from either DeWaard et al or Drake, III to treat chicken manure which contains pathogens in the process of MARLER. One of ordinary skill in the art would be motivated to do so, since MARLER discloses in Paragraph [0056] that the feedstock initially has viable bacteria, viruses and other organisms, and it would be expected from such disclosure of MARLER that the manure of either DeWaard et al or Drake, which contains pathogens, would be treatable according to the process of MARLER. Regarding claim 7, MARLER discloses in Paragraph [0056] that the feedstock may contain weed seeds or insect eggs. Regarding claim 9, MARLER suggests in Paragraph [0086] that the pellets would be homogeneous. Regarding claims 10 and 23, MARLER teaches in Paragraph [0046] that the chicken manure contains moisture. It would be obvious to determine the amount of moisture in the manure and adjust to the preferred range of 20 to 80% disclosed in Paragraph [0046]. Regarding claims 12, 25 and 26, MARLER discloses in Paragraphs [0045] and [0046], respectively, that ammonia or urea is added to the chicken manure. Regarding claim 26, ammonia would be volatilized during the heating step of MARLER which would volatilize the ammonia. Regarding claims 27 and 28, MARLER discloses in Paragraph [0077] that a base can be added to the feedstock to control the pH.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MARLER in view of either DeWaard et al or Drake, III as applied to claim 1 above, and further in view of Blais et al (US 005/0000906). It would be further obvious from Blais et al to include starch as a binding agent in the feedstock of MARLER. One of ordinary skill in the art would be motivated to do so, since Blais et al disclose starch as a binding agent for manure in Paragraph [0016], and one would appreciate that such binding agent would be useful to mix with the feedstock of MARLER, since MARLER forms pellets of the feedstock.
Claims 8 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over MARLER in view of either DeWaard et al or Drake, III as applied to claim 1 above, and further in view of either DUMORE (US 2,906,615) or Wilson (US 6,312,492). It would be further obvious from either DUMORE or Wilson to treat chicken manure which contains hair or feathers according to the process of MARLER. One of ordinary skill in the art would be motivated to do so, since Wilson discloses at col. 2, lines 1-7 that chicken manure typically contains feather and insoluble keratin-containing tissue, DUMORE teaches at col. 3, lines 15-19 that feathers (keratin) are rich in nitrogen, and MARLER teaches in Paragraph [0051] that the animal waste feedstock may include hair and feathers, as well as feces.
Claims 1, 2, 5, 6, 9, 10, 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof (US 4,082,532) in view of either DeWaard et al or Drake, III. Imhof discloses a method for making extruded cattle manure pellets by heating the manure at temperatures of 120 to 150 C and then extruding the heated mixture to form pellets. (See col. 3, lines 22 to 59 and col. 6, line 33 to col. 7, line 20.) The difference between the process disclosed by Imhof, and that recited in claims 1, 2,5, 6, 9, 10, 13, 23 and 24, is that Imhof does not disclose that the manure should include pathogens. DeWaard et al and Drake, III both disclose that manure contains pathogens. (See Paragraph [0005] of Drake, III and Paragraphs [0010] and [0011] of DeWaard et al.) It would be obvious from either DeWaard et al or Drake, IIII to treat manure which contains pathogens in the process of Imhof. One of ordinary skill in the art would be motivated to do so, since one would expect that any conventional source of manure could be treated according to the process of Imhof, which would include the manure of either Drake, III or DeWaard et al which contains pathogens. Regarding claim 9, Imhof discloses in the Abstract that the manure is brought into the form of a coherent substantially homogeneous pulp. Regarding claim 10, Imhof discloses at col. 2, lines 42-45 that the organic waste material should be brought to a water content between 45 and 60%. It would be obvious from such disclosure of Imhof to determine the water content of the waste material and then adjust the content to between 45 and 60%, if necessary.
Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof in view of either DeWaard et al or Drake, III as applied to claim 1 above, and further in view of MARLER. Regarding claims 3 and 4, It would be further obvious from MARLER to sustitute poultry manure for the cattle manure in the process of Imhof. One of ordinary skill in the art would be motivated to do so, since MARLER establishes the equivalence between cattle manure and chicken manure in Paragraph [0051], and Imhof suggests in the paragraph bridging columns 3 and 4 that the organic material may be any manure. Regarding claim 7, it would be obvious from MARLER to treat cattle manure which contains eggs or seed in the process of Imhof, since MARLER teaches in Paragraph [0056] that animal waste feedstock typically contains weeds seeds and insect eggs.
 Claims 8 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof in view of either DeWaard et al or Drake, III, further in view of MARLER as applied to claim 3 above, even further in view of either  DUMORE or Wilson. It would be even further obvious from either DUMORE or Wilson to treat chicken manure which contains hair or feathers according to the process of Imhof. One of ordinary skill in the art would be motivated to do so, since Wilson discloses at col. 2, lines 1-7 that poultry manure typically contains feathers and insoluble keratin-containing tissue,  DUMORE teaches at col. 3, lines 15-19 that feathers (keratin) are rich in nitrogen, and MARLER teaches in Paragraph [0051] that the animal waste feedstock may include hair and feathers, as well as feces.
Claim 11, 12 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof in view of either DeWaard et al or Drake as applied to claim 1 above, and further in view of Blais et al. Regarding claim 11, it would be further obvious from Blais et al to include starch as a binding agent in the feedstock of Imhof.  One of ordinary skill in the art would be motivated to do so, since Blais et al disclose starch as a binding agent for manure in Paragraph [0016], and one would appreciate that such binding agent would be useful to mix with the feedstock of Imhof, since Imhof forms pellets of the feedstock. Regarding claims 12, 25 and 26, MARLER discloses in Paragraphs [0045] and [0046], respectively, that ammonia or urea is added to the chicken manure. Regarding claim 26, ammonia would be volatilized during the heating step of MARLER.  Regarding claims 27 and 28, MARLER discloses in Paragraph [0077] that a base can be added to the feedstock to control the pH.
Harman et al is made of record for disclosing fertilizers which contain hair or feathers in Paragraph [0037].
VAN HERSEL et al is made of record for disclosing that hair waste, feather waste and chicken manure are rich in nitrogen in Paragraph [0082]. 
LETT is made of record for disclosing manure pellets in Paragraph [0072].
Gardner et al is made of record for disclosing a method for making pellets from chicken manure.
Townsend is made of record for disclosing manure pellets.
Detzel is made of record for disclosing a method for sanitizing manure to kill pathogens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736